On Applications for Rehearing.
The opinion of the Court was delivered by
Fenner, J.
The position taken by counsel in these applications, that the provision for the redemption of the bonds sued on, which was enforced in o.ur decrees herein, covers an annual tax of $1000, to be levied not only during the ten years in which the bonds were running, to maturity, but to be levied continuously until the full payment of the bonds in principal and interest, is now presented to the Court for the first .time. It is inconsistent with the relief asked in the petitions filed by plaintiffs herein, and with the whole theory upon which the cases were argued by counsel on both sides — which substantially conceded that the provision made, so far as this annual tax was concerned, was confined to the ten years running between the date.and maturity of the bonds. It is too late now to set up a contrary claim.
If we felt any doubt as to the meaning and scope of the resolution providing for this annual tax, the construction put upon it by all the parties concerned, would be a safe guide in our own interpretation.
We are, however, satisfied, from the terms of the resolution itself, that such was its true purpose and intention, and that our decrees herein have awarded to plaintiffs all the relief to which they are lawfully entitled.
Rehearing refused.